Citation Nr: 0015783	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-14 591	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for bilateral calcaneal 
spurs.

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

A hearing before a member of the Board was scheduled for June 
20, 2000, but the veteran canceled this request.  The 
documents attached to the representative's June 9, 2000, 
memorandum include a timely notice of disagreement with the 
June 1999 denial of service connection for posttraumatic 
stress disorder (PTSD), and documents relating to an 
apportionment matter.  These are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1966 to May 1969.

2.	On June 9, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant[, through his authorized representative,] that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals


 



